
	
		II
		Calendar No. 1127
		110th CONGRESS
		2d Session
		S. 1695
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2007
			Mr. Kennedy (for
			 himself, Mr. Hatch,
			 Mrs. Clinton, Mr. Enzi, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			November 19, 2008
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Public Health Service Act to establish a
		  pathway for the licensure of biosimilar biological products, to promote
		  innovation in the life sciences, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Biologics Price Competition and
			 Innovation Act of 2007.
		2.Approval pathway
			 for biosimilar biological products
			(a)Licensure of
			 biological products as biosimilar or interchangeableSection 351
			 of the Public Health Service Act (42 U.S.C. 262) is amended—
				(1)in subsection
			 (a)(1)(A), by inserting under this subsection or subsection (k)
			 after biologics license; and
				(2)by adding at the
			 end the following:
					
						(k)Licensure of
				biological products as biosimilar or interchangeable
							(1)In
				generalAny person may submit an application for licensure of a
				biological product under this subsection.
							(2)Content
								(A)In
				general
									(i)Required
				informationAn application submitted under this subsection shall
				include information demonstrating that—
										(I)the biological
				product is biosimilar to a reference product based upon data derived
				from—
											(aa)analytical
				studies that demonstrate that the biological product is highly similar to the
				reference product notwithstanding minor differences in clinically inactive
				components;
											(bb)animal studies;
				and
											(cc)a clinical study
				or studies (including the assessment of immunogenicity and
				phar­ma­co­ki­net­ics or phar­ma­co­dy­nam­ics) that are—
												(AA)sufficient to
				demonstrate safety, purity, and potency in 1 or more appropriate conditions of
				use for which the reference product is licensed and intended to be used and for
				which licensure is sought for the biological product; and
												(BB)designed to avoid
				needlessly duplicative or unethical clinical testing;
												(II)the biological product and reference
				product utilize the same mechanism or mechanisms of action for the condition or
				conditions of use prescribed, recommended, or suggested in the proposed
				labeling, but only to the extent the mechanism or mechanisms of action are
				known for the reference product;
										(III)the condition or conditions of use
				prescribed, recommended, or suggested in the labeling proposed for the
				biological product have been previously approved for the reference
				product;
										(IV)the route of administration, the dosage
				form, and the strength of the biological product are the same as those of the
				reference product; and
										(V)the facility in which the biological
				product is manufactured, processed, packed, or held meets standards designed to
				assure that the biological product continues to be safe, pure, and
				potent.
										(ii)Determination
				by SecretaryThe Secretary may determine, in the Secretary's
				discretion, that an element described in clause (i)(I) is unnecessary in an
				application submitted under this subsection.
									(iii)Additional
				informationAn application submitted under this subsection may
				include—
										(I)at the applicant’s option,
				publicly-available information regarding the Secretary’s previous determination
				that the reference product is safe, pure, and potent; and
										(II)any additional information in support of
				the application, including publicly-available information with respect to the
				reference product or another biological product.
										(B)InterchangeabilityAn
				application (or a supplement to an application) submitted under this subsection
				may include information demonstrating that the biological product is
				interchangeable with the reference product.
								(3)Evaluation by
				SecretaryUpon review of an application (or a supplement to an
				application) submitted under this subsection, the Secretary shall license the
				biological product under this subsection if the Secretary determines that the
				information submitted in the application (or the supplement) is sufficient to
				show that the biological product—
								(A)is biosimilar to
				the reference product; or
								(B)is interchangeable
				with the reference product.
								(4)Safety standards
				for determining interchangeabilityUpon review of an application
				submitted under this subsection or any supplement to such application, the
				Secretary shall determine the biological product to be interchangeable with the
				reference product if the Secretary determines that the information submitted in
				the application (or a supplement to such application) is sufficient to show
				that—
								(A)the biological
				product—
									(i)is biosimilar to
				the reference product; and
									(ii)can be expected
				to produce the same clinical result as the reference product in any given
				patient; and
									(B)for a biological
				product that is administered more than once to an individual, the risk in terms
				of safety or diminished efficacy of alternating or switching between use of the
				biological product and the reference product is not greater than the risk of
				using the reference product without such alternation or switch.
								(5)General
				rules
								(A)One reference
				product per applicationA biological product, in an application
				submitted under this subsection, may not be evaluated against more than 1
				reference product.
								(B)ReviewAn
				application submitted under this subsection shall be reviewed by the division
				within the Food and Drug Administration that is responsible for the review and
				approval of the application under which the reference product is
				licensed.
								(C)Risk evaluation
				and mitigation strategiesThe authority of the Secretary with
				respect to risk evaluation and mitigation strategies under the Federal Food,
				Drug, and Cosmetic Act shall apply to biological products licensed under this
				subsection in the same manner as such authority applies to biological products
				licensed under subsection (a).
								(6)Exclusivity for first interchangeable
				biological productUpon
				review of an application submitted under this subsection relying on the same
				reference product for which a prior biological product has received a
				determination of interchangeability for any condition of use, the Secretary
				shall not make a determination under paragraph (4) that the second or
				subsequent biological product is interchangeable for any condition of use until
				the earlier of—
								(A)1 year after the first commercial marketing
				of the first interchangeable biosimilar biological product to be approved as
				interchangeable for that reference product;
								(B)18 months after—
									(i)a final court decision on all patents in
				suit in an action instituted under subsection (l)(6) against the applicant that
				submitted the application for the first approved interchangeable biosimilar
				biological product; or
									(ii)the dismissal with or without prejudice of
				an action instituted under subsection (l)(6) against the applicant that
				submitted the application for the first approved interchangeable biosimilar
				biological product; or
									(C)(i)42 months after approval of the first
				interchangeable biosimilar biological product if the applicant that submitted
				such application has been sued under subsection (l)(6) and such litigation is
				still ongoing within such 36-month period; or
									(ii)18 months after approval of the first
				interchangeable biosimilar biological product if the applicant that submitted
				such application has not been sued under subsection (l)(6).
									For purposes of this paragraph,
				the term final court decision means a final decision of a court
				from which no appeal (other than a petition to the United States Supreme Court
				for a writ of certiorari) has been or can be taken.(7)Exclusivity for
				reference product
								(A)Effective date
				of biosimilar application approvalApproval of an application
				under this subsection may not be made effective by the Secretary until the date
				that is 12 years after the date on which the reference product was first
				licensed under subsection (a).
								(B)Filing
				periodAn application under this subsection may not be submitted
				to the Secretary until the date that is 4 years after the date on which the
				reference product was first licensed under subsection (a).
								(8)Guidance
				documents
								(A)In
				generalThe Secretary may, after opportunity for public comment,
				issue guidance in accordance, except as provided in subparagraph (B)(i), with
				section 701(h) of the Federal Food, Drug, and Cosmetic Act with respect to the
				process for the submission of applications for, and licensure of, a biological
				product under this subsection. Any such guidance may be general or
				specific.
								(B)Public
				comment
									(i)In
				generalThe Secretary shall provide the public an opportunity to
				comment on any proposed guidance issued under subparagraph (A) before issuing
				final guidance.
									(ii)Input regarding
				most valuable guidanceThe Secretary shall establish a process
				through which the public may provide the Secretary with input regarding
				priorities for issuing guidance.
									(C)No requirement
				for application considerationThe issuance (or non-issuance) of
				guidance under subparagraph (A) shall not preclude the review of, or action on,
				an application submitted under this subsection.
								(D)Requirement for
				product class-specific guidanceIf the Secretary issues product
				class-specific guidance under subparagraph (A), such guidance shall include a
				description of—
									(i)the criteria that
				the Secretary will use to determine whether a biological product is highly
				similar to a reference product in such product class; and
									(ii)the criteria, if
				available, that the Secretary will use to determine whether a biological
				product meets the standards described in paragraph (4).
									(E)Certain product
				classes
									(i)GuidanceThe
				Secretary may indicate in a guidance document that the science and experience,
				as of the date of such guidance, with respect to a product or product class
				(not including any recombinant protein) does not allow approval of an
				application for a license as provided under this subsection for such product or
				product class.
									(ii)Modification or
				reversalThe Secretary may issue a subsequent guidance document
				under subparagraph (A) to modify or reverse a guidance document under clause
				(i).
									(iii)No effect on
				ability to deny licenseClause (i) shall not be construed to
				require the Secretary to approve a product with respect to which the Secretary
				has not indicated in a guidance document that the science and experience, as
				described in clause (i), does not allow approval of such an application.
									(l)Patents
							(1)Confidential
				access to subsection (k) application
								(A)Application of
				paragraphUnless otherwise agreed to by a person that submits an
				application under subsection (k) (referred to in this subsection as the
				subsection (k) applicant) and the sponsor of the application for
				the reference product (referred to in this paragraph as the reference
				product sponsor), the provisions of this paragraph shall apply to the
				exchange of information described in this subsection.
								(B)In
				general
									(i)Provision of
				confidential informationWhen a subsection (k) applicant submits
				an application under subsection (k), such applicant shall provide to the
				persons described in clause (ii), subject to the terms of this paragraph,
				confidential access to the information required to be produced pursuant to
				paragraph (2) and any other information that the subsection (k) applicant
				determines, in its sole discretion, to be appropriate (referred to in this
				subsection as the confidential information).
									(ii)Recipients of
				informationThe persons described in this clause are the
				following:
										(I)Outside
				counselOne or more attorneys designated by the reference product
				sponsor who are employees of an entity other than the reference product sponsor
				(referred to in this paragraph as the outside counsel), provided
				that such attorneys do not engage, formally or informally, in patent
				prosecution relevant or related to the reference product.
										(II)In-house
				counselOne attorney that represents the reference product
				sponsor who is an employee of the reference product sponsor, provided that such
				attorney does not engage, formally or informally, in patent prosecution
				relevant or related to the reference product.
										(C)Limitation on
				disclosureNo person that receives confidential information
				pursuant to subparagraph (B) shall disclose any confidential information to any
				other person or entity, including the reference product sponsor employees,
				outside scientific consultants, or other outside counsel retained by the
				reference product sponsor, without the prior written consent of the subsection
				(k) applicant, which shall not be unreasonably withheld.
								(D)Use of
				confidential informationConfidential information shall be used
				for the sole and exclusive purpose of determining, with respect to each patent
				assigned to or exclusively licensed by the reference product sponsor, whether a
				claim of patent infringement could reasonably be asserted if the subsection (k)
				applicant engaged in the manufacture, use, offering for sale, sale, or
				importation into the United States of the biological product that is the
				subject of the application under subsection (k).
								(E)Ownership of
				confidential informationThe confidential information disclosed
				under this paragraph is, and shall remain, the property of the subsection (k)
				applicant. By providing the confidential information pursuant to this
				paragraph, the subsection (k) applicant does not provide the reference product
				sponsor or the outside counsel any interest in or license to use the
				confidential information, for purposes other than those specified in
				subparagraph (D).
								(F)Effect of
				infringement actionIn the event that the reference product
				sponsor files a patent infringement suit, the use of confidential information
				shall continue to be governed by the terms of this paragraph until such time as
				a court enters a protective order regarding the information. Upon entry of such
				order, the subsection (k) applicant may redesignate confidential information in
				accordance with the terms of that order. No confidential information shall be
				included in any publicly-available complaint or other pleading. In the event
				that the reference product sponsor does not file an infringement action by the
				date specified in paragraph (6), the reference product sponsor shall return or
				destroy all confidential information received under this paragraph, provided
				that if the reference product sponsor opts to destroy such information, it will
				confirm destruction in writing to the subsection (k) applicant.
								(G)Rule of
				constructionNothing in this paragraph shall be construed—
									(i)as an admission by
				the subsection (k) applicant regarding the validity, enforceability, or
				infringement of any patent; or
									(ii)an agreement or
				admission by the subsection (k) applicant with respect to the competency,
				relevance, or materiality of any confidential information.
									(H)Effect of
				violationThe disclosure of any confidential information in
				violation of this paragraph shall be deemed to cause the subsection (k)
				applicant to suffer irreparable harm for which there is no adequate legal
				remedy and the court shall consider immediate injunctive relief to be an
				appropriate and necessary remedy for any violation or threatened violation of
				this paragraph.
								(2)Subsection
				(k) application informationNot
				later than 20 days after the Secretary notifies the subsection (k) applicant
				that the application has been accepted for review, the subsection (k)
				applicant—
								(A)shall provide to
				the reference product sponsor a copy of the application submitted to the
				Secretary under subsection (k), and such other information that describes the
				process or processes used to manufacture the biological product that is the
				subject of such application; and
								(B)may provide to the
				reference product sponsor additional information requested by or on behalf of
				the reference product sponsor.
								(3)List and
				description of patents
								(A)List by
				reference product sponsorNot later than 60 days after the
				receipt of the application and information under paragraph (2), the reference
				product sponsor shall provide to the subsection (k) applicant—
									(i)a list of patents
				for which the reference product sponsor believes a claim of patent infringement
				could reasonably be asserted by the reference product sponsor if a person not
				licensed by the reference product sponsor engaged in the making, using,
				offering to sell, selling, or importing into the United States of the
				biological product that is the subject of the subsection (k) application;
				and
									(ii)an identification
				of the patents on such list that the reference product sponsor would be
				prepared to license to the subsection (k) applicant.
									(B)List and
				description by subsection (k)
				applicantNot later than 60 days after receipt of the list under
				subparagraph (A), the subsection (k) applicant—
									(i)may provide to the
				reference product sponsor a list of patents to which the subsection (k)
				applicant believes a claim of patent infringement could reasonably be asserted
				by the reference product sponsor if a person not licensed by the reference
				product sponsor engaged in the making, using, offering to sell, selling, or
				importing into the United States of the biological product that is the subject
				of the subsection (k) application;
									(ii)shall provide to
				the reference product sponsor, with respect to each patent listed by the
				reference product sponsor under subparagraph (A) or listed by the subsection
				(k) applicant under clause (i)—
										(I)a detailed
				statement that describes, on a claim by claim basis, the factual and legal
				basis of the opinion of the subsection (k) applicant that such patent is
				invalid, unenforceable, or will not be infringed by the commercial marketing of
				the biological product that is the subject of the subsection (k) application;
				or
										(II)a statement that
				the subsection (k) applicant does not intend to begin commercial marketing of
				the biological product before the date that such patent expires; and
										(iii)shall provide to
				the reference product sponsor a response regarding each patent identified by
				the reference product sponsor under subparagraph (A)(ii).
									(C)Description by
				reference product sponsorNot later than 60 days after receipt of
				the list and statement under subparagraph (B), the reference product sponsor
				shall provide to the subsection (k) applicant a detailed statement that
				describes, with respect to each patent described in subparagraph (B)(ii)(I), on
				a claim by claim basis, the factual and legal basis of the opinion of the
				reference product sponsor that such patent will be infringed by the commercial
				marketing of the biological product that is the subject of the subsection (k)
				application and a response to the statement concerning validity and
				enforceability provided under subparagraph (B)(ii)(I).
								(4)Patent
				resolution negotiations
								(A)In
				generalAfter receipt by the subsection (k) applicant of the
				statement under paragraph (3)(C), the reference product sponsor and the
				subsection (k) applicant shall engage in good faith negotiations to agree on
				which, if any, patents listed under paragraph (3) by the subsection (k)
				applicant or the reference product sponsor shall be the subject of an action
				for patent infringement under paragraph (6).
								(B)Failure to reach
				agreementIf, within 15 days of beginning negotiations under
				subparagraph (A), the subsection (k) applicant and the reference product
				sponsor fail to agree on a final and complete list of which, if any, patents
				listed under paragraph (3) by the subsection (k) applicant or the reference
				product sponsor shall be the subject of an action for patent infringement under
				paragraph (6), the provisions of paragraph (5) shall apply to the
				parties.
								(5)Patent
				Resolution if no agreement
								(A)Number of
				patentsThe subsection (k) applicant shall notify the reference
				product sponsor of the number of patents that such applicant will provide to
				the reference product sponsor under subparagraph (B)(i)(I).
								(B)Exchange of
				patent lists
									(i)In
				generalOn a date agreed to by the subsection (k) applicant and
				the reference product sponsor, but in no case later than 5 days after the
				subsection (k) application notifies the reference product sponsor under
				subparagraph (A), the subsection (k) applicant and the reference product
				sponsor shall simultaneously exchange—
										(I)the list of
				patents that the subsection (k) applicant believes should be the subject of an
				action for patent infringement under paragraph (6); and
										(II)the list of
				patents, in accordance with clause (ii), that the reference product sponsor
				believes should be the subject of an action for patent infringement under
				paragraph (6).
										(ii)Number of
				patents listed by reference product sponsor
										(I)In
				generalSubject to subclause (II), the number of patents listed
				by the reference product sponsor under clause (i)(II) may not exceed the number
				of patents listed by the subsection (k) applicant under clause (i)(I).
										(II)ExceptionIf
				a subsection (k) applicant does not list any patent under clause (i)(I), the
				reference product sponsor may list 1 patent under clause (i)(II).
										(6)Immediate patent
				infringement action
								(A)Action if
				agreement on patent listIf the subsection (k) applicant and the
				reference product sponsor agree on patents as described in paragraph (4), not
				later than 30 days after such agreement, the reference product sponsor shall
				bring an action for patent infringement with respect to each such
				patent.
								(B)Action if no
				agreement on patent listIf the provisions of paragraph (5) apply
				to the parties as described in paragraph (4)(B), not later than 30 days after
				the exchange of lists under paragraph (5)(B), the reference product sponsor
				shall bring an action for patent infringement with respect to each patent that
				is included on such lists.
								(C)Notification and
				publication of complaint
									(i)Notification to
				SecretaryNot later than 30 days after a complaint is served to a
				subsection (k) applicant in an action for patent infringement described under
				this paragraph, the subsection (k) applicant shall provide the Secretary with
				notice and a copy of such complaint.
									(ii)Publication by
				SecretaryThe Secretary shall publish in the Federal Register
				notice of a complaint received under clause (i).
									(7)Newly issued or
				licensed patentsIn the case of a patent that—
								(A)is issued to, or
				exclusively licensed by, the reference product sponsor after the date that the
				reference product sponsor provided the list to the subsection (k) applicant
				under paragraph (3)(A); and
								(B)the reference
				product sponsor reasonably believes that, due to the issuance of such patent, a
				claim of patent infringement could reasonably be asserted by the reference
				product sponsor if a person not licensed by the reference product sponsor
				engaged in the making, using, offering to sell, selling, or importing into the
				United States of the biological product that is the subject of the subsection
				(k) application,
								not later than 30 days after such
				issuance or licensing, the reference product sponsor shall provide to the
				subsection (k) applicant a supplement to the list provided by the reference
				product sponsor under paragraph (3)(A) that includes such patent, not later
				than 30 days after such supplement is provided, the subsection (k) applicant
				shall provide a statement to the reference product sponsor in accordance with
				paragraph (3)(B), and such patent shall be subject to paragraph (8).(8)Notice of
				commercial marketing and preliminary injunction
								(A)Notice of
				commercial marketingThe subsection (k) applicant shall provide
				notice to the reference product sponsor not later than 180 days before the date
				of the first commercial marketing of the biological product licensed under
				subsection (k).
								(B)Preliminary
				injunctionAfter receiving the notice under subparagraph (A) and
				before such date of the first commercial marketing of such biological product,
				the reference product sponsor may seek a preliminary injunction prohibiting the
				subsection (k) applicant from engaging in the commercial manufacture or sale of
				such biological product until the court decides the issue of patent validity,
				enforcement, and infringement with respect to any patent that is—
									(i)included in the
				list provided by the reference product sponsor under paragraph (3)(A) or in the
				list provided by the subsection (k) applicant under paragraph (3)(B);
				and
									(ii)not included, as
				applicable, on—
										(I)the list of
				patents described in paragraph (4); or
										(II)the lists of
				patents described in paragraph (5)(B).
										(C)Reasonable
				cooperationIf the reference product sponsor has sought a
				preliminary injunction under subparagraph (B), the reference product sponsor
				and the subsection (k) applicant shall reasonably cooperate to expedite such
				further discovery as is needed in connection with the preliminary injunction
				motion.
								(9)Limitation on
				declaratory judgment action
								(A)Subsection
				(k) application providedIf a
				subsection (k) applicant provides the application and information required
				under paragraph (2)(A), neither the reference product sponsor nor the
				subsection (k) applicant may, prior to the date notice is received under
				paragraph (8)(A), bring any action under section 2201 of title 28, United
				States Code, for a declaration of infringement, validity, or enforceability of
				any patent that is described in clauses (i) and (ii) of paragraph
				(8)(B).
								(B)Subsequent
				failure to act by subsection (k)
				applicantIf a subsection (k) applicant fails to complete an
				action required of the subsection (k) applicant under paragraph (3)(B)(ii),
				paragraph (5), paragraph (6)(C)(i), paragraph (7), or paragraph (8)(A), the
				reference product sponsor, but not the subsection (k) applicant, may bring an
				action under section 2201 of title 28, United States Code, for a declaration of
				infringement, validity, or enforceability of any patent included in the list
				described in paragraph (3)(A), including as provided under paragraph
				(7).
								(C)Subsection
				(k) application not providedIf
				a subsection (k) applicant fails to provide the application and information
				required under paragraph (2)(A), the reference product sponsor, but not the
				subsection (k) applicant, may bring an action under section 2201 of title 28,
				United States Code, for a declaration of infringement, validity, or
				enforceability of any patent that claims the biological product or a use of the
				biological
				product.
								.
				(b)DefinitionsSection
			 351(i) of the Public Health Service Act (42 U.S.C. 262(i)) is amended—
				(1)by striking In this section, the
			 term biological product means and inserting the
			 following:
					
						In this
			 section:(1)The term biological product
				means
						;
				(2)in paragraph (1),
			 as so designated, by inserting protein (except any chemically
			 synthesized polypeptide), after allergenic product,;
			 and
				(3)by adding at the end the following:
					
						(2)The term biosimilar or
				biosimilarity, in reference to a biological product that is the
				subject of an application under subsection (k), means there are no clinically
				meaningful differences between the biological product and the reference product
				in terms of the safety, purity, and potency of the product.
						(3)The term
				interchangeable or interchangeability, in reference
				to a biological product that is the subject of an application under subsection
				(k), means that the biological product may be substituted for the reference
				product without the intervention of the health care provider who prescribed the
				reference product.
						(4)The term reference product
				means the single biological product licensed under subsection (a) against which
				a biological product is evaluated in an application submitted under subsection
				(k).
						.
				(c)Conforming
			 amendments relating to patents
				(1)PatentsSection
			 271(e) of title 35, United States Code, is amended—
					(A)in paragraph
			 (2)—
						(i)in subparagraph
			 (A), by striking or at the end;
						(ii)in subparagraph
			 (B), by adding or at the end; and
						(iii)by inserting
			 after subparagraph (B) the following:
							
								(C)(i)with respect to a
				patent that is identified in the list of patents described in section 351(l)(3)
				of the Public Health Service Act (including as provided under section 351(l)(7)
				of such Act), an application seeking approval of a biological product,
				or
									(ii)if the applicant
				for the application fails to provide the application and information required
				under section 351(l)(2)(A) of such Act, an application seeking approval of a
				biological product for a patent that could be identified pursuant to section
				351(l)(3)(A)(i) of such Act,
									;
				and
						(iv)in the matter
			 following subparagraph (C) (as added by clause (iii)), by striking or
			 veterinary biological product and inserting , veterinary
			 biological product, or biological product;
						(B)in paragraph
			 (4)—
						(i)in subparagraph
			 (B), by—
							(I)striking or
			 veterinary biological product and inserting , veterinary
			 biological product, or biological product; and
							(II)striking
			 and at the end;
							(ii)in subparagraph
			 (C), by—
							(I)striking or
			 veterinary biological product and inserting , veterinary
			 biological product, or biological product; and
							(II)striking the
			 period and inserting , and;
							(iii)by inserting
			 after subparagraph (C) the following:
							
								(D)the court shall
				order a permanent injunction prohibiting any infringement of the patent by the
				biological product involved in the infringement until a date which is not
				earlier than the date of the expiration of the patent that has been infringed
				under paragraph (2)(C), provided the patent is the subject of a final court
				decision, as defined in section 351(k)(6) of the Public Health Service Act, in
				an action for infringement of the patent under section 351(l)(6) of such Act,
				and the biological product has not yet been approved because of section
				351(k)(7) of such Act.
								;
				and
						(iv)in the matter
			 following subparagraph (D) (as added by clause (iii)), by striking and
			 (C) and inserting (C), and (D); and
						(C)by adding at the
			 end the following:
						
							(6)(A)Subparagraph (B)
				applies, in lieu of paragraph (4), in the case of a patent—
									(i)that is
				identified, as applicable, in the list of patents described in section
				351(l)(4) of the Public Health Service Act or the lists of patents described in
				section 351(l)(5)(B) of such Act with respect to a biological product;
				and
									(ii)for which an
				action for infringement of the patent with respect to the biological
				product—
										(I)was brought after
				the expiration of the 30-day period described in subparagraph (A) or (B), as
				applicable, of section 351(l)(6) of such Act; or
										(II)was brought
				before the expiration of the 30-day period described in subclause (I), but
				which was dismissed without prejudice or was not prosecuted to judgment in good
				faith.
										(B)In an action for
				infringement of a patent described in subparagraph (A), the sole and exclusive
				remedy that may be granted by a court, upon a finding that the making, using,
				offering to sell, selling, or importation into the United States of the
				biological product that is the subject of the action infringed the patent,
				shall be a reasonable royalty.
								(C)The owner of a
				patent that should have been included in the list described in section
				351(l)(3)(A) of the Public Health Service Act, including as provided under
				section 351(l)(7) of such Act for a biological product, but was not timely
				included in such list, may not bring an action under this section for
				infringement of the patent with respect to the biological
				product.
								.
					(2)Conforming
			 amendment under title 28Section
			 2201(b) of title 28, United States Code, is amended by inserting before the
			 period the following: , or section 351 of the Public Health Service
			 Act.
				(d)Conforming
			 amendments under the Federal Food, Drug, and Cosmetic Act
				(1)Content and
			 review of applicationsSection 505(b)(5)(B) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(b)(5)(B)) is amended by inserting before
			 the period at the end of the first sentence the following: or, with
			 respect to an applicant for approval of a biological product under section
			 351(k) of the Public Health Service Act, any necessary clinical study or
			 studies.
				(2)New active
			 ingredientSection 505B of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355c) is amended by adding at the end the following:
					
						(i)New active
				ingredientA biological product that is interchangeable with a
				reference product under section 351 of the Public Health Service Act shall not
				be considered to have a new active ingredient under this
				section.
						.
				(e)Products
			 previously approved under Section 505
				(1)Requirement to
			 follow section 351Except as provided in paragraph (2), an
			 application for a biological product shall be submitted under section 351 of
			 the Public Health Service Act (42 U.S.C. 262) (as amended by this Act).
				(2)ExceptionAn
			 application for a biological product may be submitted under section 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) if—
					(A)such biological
			 product is in a product class for which a biological product in such product
			 class is the subject of an application approved under such section 505 not
			 later than the date of enactment of this Act; and
					(B)such
			 application—
						(i)has been submitted
			 to the Secretary of Health and Human Services (referred to in this Act as the
			 Secretary) before the date of enactment of this Act; or
						(ii)is submitted to
			 the Secretary not later than the date that is 10 years after the date of
			 enactment of this Act.
						(3)LimitationNotwithstanding
			 paragraph (2), an application for a biological product may not be submitted
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355)
			 if there is another biological product approved under subsection (a) of section
			 351 of the Public Health Service Act that could be a reference product with
			 respect to such application (within the meaning of such section 351) if such
			 application were submitted under subsection (k) of such section 351.
				(4)Deemed approved
			 under section 351An approved
			 application for a biological product under section 505 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355) shall be deemed to be a license for the
			 biological product under such section 351 on the date that is 10 years after
			 the date of enactment of this Act.
				(5)DefinitionsFor
			 purposes of this subsection, the term biological product has the
			 meaning given such term under section 351 of the Public Health Service Act (42
			 U.S.C. 262) (as amended by this Act).
				(f)Follow-On
			 biologics user fees
				(1)Development of
			 user fees for biosimilar biological products
					(A)In
			 generalBeginning not later than October 1, 2010, the Secretary
			 shall develop recommendations to present to Congress with respect to the goals,
			 and plans for meeting the goals, for the process for the review of biosimilar
			 biological product applications submitted under section 351(k) of the Public
			 Health Service Act (as added by this Act) for the first 5 fiscal years after
			 fiscal year 2012. In developing such recommendations, the Secretary shall
			 consult with—
						(i)the Committee on
			 Health, Education, Labor, and Pensions of the Senate;
						(ii)the Committee on
			 Energy and Commerce of the House of Representatives;
						(iii)scientific and
			 academic experts;
						(iv)health care
			 professionals;
						(v)representatives of
			 patient and consumer advocacy groups; and
						(vi)the regulated
			 industry.
						(B)Public review of
			 recommendationsAfter negotiations with the regulated industry,
			 the Secretary shall—
						(i)present the
			 recommendations developed under subparagraph (A) to the Congressional
			 committees specified in such subparagraph;
						(ii)publish such
			 recommendations in the Federal Register;
						(iii)provide for a
			 period of 30 days for the public to provide written comments on such
			 recommendations;
						(iv)hold a meeting at
			 which the public may present its views on such recommendations; and
						(v)after
			 consideration of such public views and comments, revise such recommendations as
			 necessary.
						(C)Transmittal of
			 recommendationsNot later than January 15, 2012, the Secretary
			 shall transmit to Congress the revised recommendations under subparagraph (B),
			 a summary of the views and comments received under such subparagraph, and any
			 changes made to the recommendations in response to such views and
			 comments.
					(2)Establishment of
			 user fee programIt is the sense of the Senate that, based on the
			 recommendations transmitted to Congress by the Secretary pursuant to paragraph
			 (1)(C), Congress should authorize a program, effective on October 1, 2012, for
			 the collection of user fees relating to the submission of biosimilar biological
			 product applications under section 351(k) of the Public Health Service Act (as
			 added by this Act).
				(3)Transitional
			 provisions for user fees for biosimilar biological products
					(A)Application of
			 the prescription drug user fee provisionsSection 735(1)(C) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379g(1)(C)) is amended by
			 striking section 351 and inserting subsection (a) or (k)
			 of section 351.
					(B)Evaluation of
			 costs of reviewing biosimilar biological product
			 applicationsDuring the period beginning on the date of enactment
			 of this Act and ending on October 1, 2010, the Secretary shall collect and
			 evaluate data regarding the costs of reviewing applications for biological
			 products submitted under section 351(k) of the Public Health Service Act (as
			 added by this Act) during such period.
					(C)Audit
						(i)In
			 generalOn the date that is 2 years after first receiving a user
			 fee applicable to an application for a biological product under section 351(k)
			 of the Public Health Service Act (as added by this Act), and on a biennial
			 basis thereafter until October 1, 2013, the Secretary shall perform an audit of
			 the costs of reviewing such applications under such section 351(k). Such an
			 audit shall compare—
							(I)the costs of
			 reviewing such applications under such section 351(k) to the amount of the user
			 fee applicable to such applications; and
							(II)(aa)such ratio determined
			 under subclause (I); to
								(bb)the ratio of the
			 costs of reviewing applications for biological products under section 351(a) of
			 such Act (as amended by this Act) to the amount of the user fee applicable to
			 such applications under such section 351(a).
								(ii)Alteration of
			 user feeIf the audit performed under clause (i) indicates that
			 the ratios compared under subclause (II) of such clause differ by more than 5
			 percent, then the Secretary shall alter the user fee applicable to applications
			 submitted under such section 351(k) to more appropriately account for the costs
			 of reviewing such applications.
						(iii)Accounting
			 standardsThe Secretary shall perform an audit under clause (i)
			 in conformance with the accounting principles, standards, and requirements
			 prescribed by the Comptroller General of the United States under section 3511
			 of title 31, United State Code, to ensure the validity of any potential
			 variability.
						(4)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection such sums as may be necessary for each of fiscal years 2008
			 through 2012.
				(g)Allocation of
			 savings; special reserve fund
				(1)Determination of
			 savingsThe Secretary of the Treasury, in consultation with the
			 Secretary, shall for each fiscal year determine the amount of the savings to
			 the Federal Government as a result of the enactment of this Act and shall
			 transfer such amount to the Fund established under paragraph (2) pursuant to a
			 relevant appropriations Act.
				(2)Special reserve
			 fund
					(A)In
			 generalThere is established in the Treasury of the United States
			 a fund to be designated as the Biological Product Savings Fund
			 to be made available to the Secretary without fiscal year limitation.
					(B)Use of
			 FundThe amounts made available to the Secretary through the Fund
			 under subparagraph (A) shall be expended on activities authorized under the
			 Public Health Service Act.
					(3)Authorization of
			 appropriationsThere is authorized to be appropriated for each
			 fiscal year to the Fund established under paragraph (2), the amount of the
			 savings determined for such fiscal year under paragraph (1).
				
	
		1.Short titleThis Act may be cited as the
			 Biologics Price Competition and
			 Innovation Act of 2007.
		2.Approval pathway for
			 biosimilar biological products
			(a)Licensure of biological
			 products as biosimilar or interchangeableSection 351 of the
			 Public Health Service Act (42 U.S.C. 262) is amended—
				(1)in subsection (a)(1)(A),
			 by inserting under this subsection or subsection (k) after
			 biologics license; and
				(2)by adding at the end the
			 following:
					
						(k)Licensure of biological
				products as biosimilar or interchangeable
							(1)In
				generalAny person may submit an application for licensure of a
				biological product under this subsection.
							(2)Content
								(A)In general
									(i)Required
				informationAn application submitted under this subsection shall
				include information demonstrating that—
										(I)the biological product is
				biosimilar to a reference product based upon data derived from—
											(aa)analytical studies that
				demonstrate that the biological product is highly similar to the reference
				product notwithstanding minor differences in clinically inactive
				components;
											(bb)animal studies
				(including the assessment of toxicity); and
											(cc)a clinical study or
				studies (including the assessment of immunogenicity and pharmacokinetics or
				pharmaco­dynamics) that are sufficient to demonstrate safety, purity, and
				potency in 1 or more appropriate conditions of use for which the reference
				product is licensed and intended to be used and for which licensure is sought
				for the biological product;
											(II)the biological product and reference
				product utilize the same mechanism or mechanisms of action for the condition or
				conditions of use prescribed, recommended, or suggested in the proposed
				labeling, but only to the extent the mechanism or mechanisms of action are
				known for the reference product;
										(III)the condition or conditions of use
				prescribed, recommended, or suggested in the labeling proposed for the
				biological product have been previously approved for the reference
				product;
										(IV)the route of administration, the dosage
				form, and the strength of the biological product are the same as those of the
				reference product; and
										(V)the facility in which the biological
				product is manufactured, processed, packed, or held meets standards designed to
				assure that the biological product continues to be safe, pure, and
				potent.
										(ii)Determination by
				SecretaryThe Secretary may determine, in the Secretary's
				discretion, that an element described in clause (i)(I) is unnecessary in an
				application submitted under this subsection.
									(iii)Additional
				informationAn application submitted under this
				subsection—
										(I)shall include publicly-available
				information regarding the Secretary’s previous determination that the reference
				product is safe, pure, and potent; and
										(II)may include any additional information in
				support of the application, including publicly-available information with
				respect to the reference product or another biological product.
										(B)InterchangeabilityAn
				application (or a supplement to an application) submitted under this subsection
				may include information demonstrating that the biological product meets the
				standards described in paragraph (4).
								(3)Evaluation by
				SecretaryUpon review of an application (or a supplement to an
				application) submitted under this subsection, the Secretary shall license the
				biological product under this subsection if—
								(A)the Secretary determines
				that the information submitted in the application (or the supplement) is
				sufficient to show that the biological product—
									(i)is biosimilar to the
				reference product; or
									(ii)meets the standards
				described in paragraph (4), and therefore is interchangeable with the reference
				product; and
									(B)the applicant (or other
				appropriate person) consents to the inspection of the facility that is the
				subject of the application, in accordance with subsection (c).
								(4)Safety standards for
				determining interchangeabilityUpon review of an application
				submitted under this subsection or any supplement to such application, the
				Secretary shall determine the biological product to be interchangeable with the
				reference product if the Secretary determines that the information submitted in
				the application (or a supplement to such application) is sufficient to show
				that—
								(A)the biological
				product—
									(i)is biosimilar to the
				reference product; and
									(ii)can be expected to
				produce the same clinical result as the reference product in any given patient;
				and
									(B)for a biological product
				that is administered more than once to an individual, the risk in terms of
				safety or diminished efficacy of alternating or switching between use of the
				biological product and the reference product is not greater than the risk of
				using the reference product without such alternation or switch.
								(5)General rules
								(A)One reference product
				per applicationA biological product, in an application submitted
				under this subsection, may not be evaluated against more than 1 reference
				product.
								(B)ReviewAn
				application submitted under this subsection shall be reviewed by the division
				within the Food and Drug Administration that is responsible for the review and
				approval of the application under which the reference product is
				licensed.
								(C)Risk evaluation and
				mitigation strategiesThe authority of the Secretary with respect
				to risk evaluation and mitigation strategies under the Federal Food, Drug, and
				Cosmetic Act shall apply to biological products licensed under this subsection
				in the same manner as such authority applies to biological products licensed
				under subsection (a).
								(6)Exclusivity for first interchangeable
				biological productUpon
				review of an application submitted under this subsection relying on the same
				reference product for which a prior biological product has received a
				determination of interchangeability for any condition of use, the Secretary
				shall not make a determination under paragraph (4) that the second or
				subsequent biological product is interchangeable for any condition of use until
				the earlier of—
								(A)1 year after the first commercial marketing
				of the first interchangeable biosimilar biological product to be approved as
				interchangeable for that reference product;
								(B)18 months after—
									(i)a final court decision on all patents in
				suit in an action instituted under subsection (l)(6) against the applicant that
				submitted the application for the first approved interchangeable biosimilar
				biological product; or
									(ii)the dismissal with or without prejudice of
				an action instituted under subsection (l)(6) against the applicant that
				submitted the application for the first approved interchangeable biosimilar
				biological product; or
									(C)(i)42 months after approval of the first
				interchangeable biosimilar biological product if the applicant that submitted
				such application has been sued under subsection (l)(6) and such litigation is
				still ongoing within such 36-month period; or
									(ii)18 months after approval of the first
				interchangeable biosimilar biological product if the applicant that submitted
				such application has not been sued under subsection (l)(6).
									For
				purposes of this paragraph, the term final court decision means a
				final decision of a court from which no appeal (other than a petition to the
				United States Supreme Court for a writ of certiorari) has been or can be
				taken.(7)Exclusivity for
				reference product
								(A)Effective date of
				biosimilar application approvalApproval of an application under
				this subsection may not be made effective by the Secretary until the date that
				is 12 years after the date on which the reference product was first licensed
				under subsection (a).
								(B)Filing
				periodAn application under this subsection may not be submitted
				to the Secretary until the date that is 4 years after the date on which the
				reference product was first licensed under subsection (a).
								(C)First
				licensureThe date on which the reference product was first
				licensed under subsection (a) does not include the date of approval of a
				supplement or of a subsequent application for a new indication, route of
				administration, dosage form, or strength for the previously licensed reference
				product.
								(8)Guidance
				documents
								(A)In
				generalThe Secretary may, after opportunity for public comment,
				issue guidance in accordance, except as provided in subparagraph (B)(i), with
				section 701(h) of the Federal Food, Drug, and Cosmetic Act with respect to the
				licensure of a biological product under this subsection. Any such guidance may
				be general or specific.
								(B)Public comment
									(i)In
				generalThe Secretary shall provide the public an opportunity to
				comment on any proposed guidance issued under subparagraph (A) before issuing
				final guidance.
									(ii)Input regarding most
				valuable guidanceThe Secretary shall establish a process through
				which the public may provide the Secretary with input regarding priorities for
				issuing guidance.
									(C)No requirement for
				application considerationThe issuance (or non-issuance) of
				guidance under subparagraph (A) shall not preclude the review of, or action on,
				an application submitted under this subsection.
								(D)Requirement for product
				class-specific guidanceIf the Secretary issues product
				class-specific guidance under subparagraph (A), such guidance shall include a
				description of—
									(i)the criteria that the
				Secretary will use to determine whether a biological product is highly similar
				to a reference product in such product class; and
									(ii)the criteria, if
				available, that the Secretary will use to determine whether a biological
				product meets the standards described in paragraph (4).
									(E)Certain product
				classes
									(i)GuidanceThe
				Secretary may indicate in a guidance document that the science and experience,
				as of the date of such guidance, with respect to a product or product class
				(not including any recombinant protein) does not allow approval of an
				application for a license as provided under this subsection for such product or
				product class.
									(ii)Modification or
				reversalThe Secretary may issue a subsequent guidance document
				under subparagraph (A) to modify or reverse a guidance document under clause
				(i).
									(iii)No effect on ability
				to deny licenseClause (i) shall not be construed to require the
				Secretary to approve a product with respect to which the Secretary has not
				indicated in a guidance document that the science and experience, as described
				in clause (i), does not allow approval of such an application.
									(l)Patents
							(1)Confidential access to
				subsection (k) application
								(A)Application of
				paragraphUnless otherwise agreed to by a person that submits an
				application under subsection (k) (referred to in this subsection as the
				subsection (k) applicant) and the sponsor of the application for
				the reference product (referred to in this paragraph as the reference
				product sponsor), the provisions of this paragraph shall apply to the
				exchange of information described in this subsection.
								(B)In general
									(i)Provision of
				confidential informationWhen a subsection (k) applicant submits
				an application under subsection (k), such applicant shall provide to the
				persons described in clause (ii), subject to the terms of this paragraph,
				confidential access to the information required to be produced pursuant to
				paragraph (2) and any other information that the subsection (k) applicant
				determines, in its sole discretion, to be appropriate (referred to in this
				subsection as the confidential information).
									(ii)Recipients of
				informationThe persons described in this clause are the
				following:
										(I)Outside
				counselOne or more attorneys designated by the reference product
				sponsor who are employees of an entity other than the reference product sponsor
				(referred to in this paragraph as the outside counsel), provided
				that such attorneys do not engage, formally or informally, in patent
				prosecution relevant or related to the reference product.
										(II)In-house
				counselOne attorney that represents the reference product
				sponsor who is an employee of the reference product sponsor, provided that such
				attorney does not engage, formally or informally, in patent prosecution
				relevant or related to the reference product.
										(iii)Patent owner
				accessA representative of the owner of a patent exclusively
				licensed to a reference product sponsor with respect to the reference product
				and who has retained a right to assert the patent or participate in litigation
				concerning the patent may be provided the confidential information, provided
				that the representative informs the reference product sponsor and the
				subsection (k) applicant of his or her agreement to be subject to the
				confidentiality provisions set forth in this paragraph, including those under
				clause (ii).
									(C)Limitation on
				disclosureNo person that receives confidential information
				pursuant to subparagraph (B) shall disclose any confidential information to any
				other person or entity, including the reference product sponsor employees,
				outside scientific consultants, or other outside counsel retained by the
				reference product sponsor, without the prior written consent of the subsection
				(k) applicant, which shall not be unreasonably withheld.
								(D)Use of confidential
				informationConfidential information shall be used for the sole
				and exclusive purpose of determining, with respect to each patent assigned to
				or exclusively licensed by the reference product sponsor, whether a claim of
				patent infringement could reasonably be asserted if the subsection (k)
				applicant engaged in the manufacture, use, offering for sale, sale, or
				importation into the United States of the biological product that is the
				subject of the application under subsection (k).
								(E)Ownership of
				confidential informationThe confidential information disclosed
				under this paragraph is, and shall remain, the property of the subsection (k)
				applicant. By providing the confidential information pursuant to this
				paragraph, the subsection (k) applicant does not provide the reference product
				sponsor or the outside counsel any interest in or license to use the
				confidential information, for purposes other than those specified in
				subparagraph (D).
								(F)Effect of infringement
				actionIn the event that the reference product sponsor files a
				patent infringement suit, the use of confidential information shall continue to
				be governed by the terms of this paragraph until such time as a court enters a
				protective order regarding the information. Upon entry of such order, the
				subsection (k) applicant may redesignate confidential information in accordance
				with the terms of that order. No confidential information shall be included in
				any publicly-available complaint or other pleading. In the event that the
				reference product sponsor does not file an infringement action by the date
				specified in paragraph (6), the reference product sponsor shall return or
				destroy all confidential information received under this paragraph, provided
				that if the reference product sponsor opts to destroy such information, it will
				confirm destruction in writing to the subsection (k) applicant.
								(G)Rule of
				constructionNothing in this paragraph shall be construed—
									(i)as an admission by the
				subsection (k) applicant regarding the validity, enforceability, or
				infringement of any patent; or
									(ii)an agreement or
				admission by the subsection (k) applicant with respect to the competency,
				relevance, or materiality of any confidential information.
									(H)Effect of
				violationThe disclosure of any confidential information in
				violation of this paragraph shall be deemed to cause the subsection (k)
				applicant to suffer irreparable harm for which there is no adequate legal
				remedy and the court shall consider immediate injunctive relief to be an
				appropriate and necessary remedy for any violation or threatened violation of
				this paragraph.
								(2)Subsection
				(k) application informationNot
				later than 20 days after the Secretary notifies the subsection (k) applicant
				that the application has been accepted for review, the subsection (k)
				applicant—
								(A)shall provide to the
				reference product sponsor a copy of the application submitted to the Secretary
				under subsection (k), and such other information that describes the process or
				processes used to manufacture the biological product that is the subject of
				such application; and
								(B)may provide to the
				reference product sponsor additional information requested by or on behalf of
				the reference product sponsor.
								(3)List and description of
				patents
								(A)List by reference
				product sponsorNot later than 60 days after the receipt of the
				application and information under paragraph (2), the reference product sponsor
				shall provide to the subsection (k) applicant—
									(i)a list of patents for
				which the reference product sponsor believes a claim of patent infringement
				could reasonably be asserted by the reference product sponsor, or by a patent
				owner that has granted an exclusive license to the reference product sponsor
				with respect to the reference product, if a person not licensed by the
				reference product sponsor engaged in the making, using, offering to sell,
				selling, or importing into the United States of the biological product that is
				the subject of the subsection (k) application; and
									(ii)an identification of the
				patents on such list that the reference product sponsor would be prepared to
				license to the subsection (k) applicant.
									(B)List and description by
				subsection (k) applicantNot
				later than 60 days after receipt of the list under subparagraph (A), the
				subsection (k) applicant—
									(i)may provide to the
				reference product sponsor a list of patents to which the subsection (k)
				applicant believes a claim of patent infringement could reasonably be asserted
				by the reference product sponsor if a person not licensed by the reference
				product sponsor engaged in the making, using, offering to sell, selling, or
				importing into the United States of the biological product that is the subject
				of the subsection (k) application;
									(ii)shall provide to the
				reference product sponsor, with respect to each patent listed by the reference
				product sponsor under subparagraph (A) or listed by the subsection (k)
				applicant under clause (i)—
										(I)a detailed statement that
				describes, on a claim by claim basis, the factual and legal basis of the
				opinion of the subsection (k) applicant that such patent is invalid,
				unenforceable, or will not be infringed by the commercial marketing of the
				biological product that is the subject of the subsection (k) application;
				or
										(II)a statement that the
				subsection (k) applicant does not intend to begin commercial marketing of the
				biological product before the date that such patent expires; and
										(iii)shall provide to the
				reference product sponsor a response regarding each patent identified by the
				reference product sponsor under subparagraph (A)(ii).
									(C)Description by
				reference product sponsorNot later than 60 days after receipt of
				the list and statement under subparagraph (B), the reference product sponsor
				shall provide to the subsection (k) applicant a detailed statement that
				describes, with respect to each patent described in subparagraph (B)(ii)(I), on
				a claim by claim basis, the factual and legal basis of the opinion of the
				reference product sponsor that such patent will be infringed by the commercial
				marketing of the biological product that is the subject of the subsection (k)
				application and a response to the statement concerning validity and
				enforceability provided under subparagraph (B)(ii)(I).
								(4)Patent resolution
				negotiations
								(A)In
				generalAfter receipt by the subsection (k) applicant of the
				statement under paragraph (3)(C), the reference product sponsor and the
				subsection (k) applicant shall engage in good faith negotiations to agree on
				which, if any, patents listed under paragraph (3) by the subsection (k)
				applicant or the reference product sponsor shall be the subject of an action
				for patent infringement under paragraph (6).
								(B)Failure to reach
				agreementIf, within 15 days of beginning negotiations under
				subparagraph (A), the subsection (k) applicant and the reference product
				sponsor fail to agree on a final and complete list of which, if any, patents
				listed under paragraph (3) by the subsection (k) applicant or the reference
				product sponsor shall be the subject of an action for patent infringement under
				paragraph (6), the provisions of paragraph (5) shall apply to the
				parties.
								(5)Patent Resolution if no
				agreement
								(A)Number of
				patentsThe subsection (k) applicant shall notify the reference
				product sponsor of the number of patents that such applicant will provide to
				the reference product sponsor under subparagraph (B)(i)(I).
								(B)Exchange of patent
				lists
									(i)In
				generalOn a date agreed to by the subsection (k) applicant and
				the reference product sponsor, but in no case later than 5 days after the
				subsection (k) application notifies the reference product sponsor under
				subparagraph (A), the subsection (k) applicant and the reference product
				sponsor shall simultaneously exchange—
										(I)the list of patents that
				the subsection (k) applicant believes should be the subject of an action for
				patent infringement under paragraph (6); and
										(II)the list of patents, in
				accordance with clause (ii), that the reference product sponsor believes should
				be the subject of an action for patent infringement under paragraph (6).
										(ii)Number of patents
				listed by reference product sponsor
										(I)In
				generalSubject to subclause (II), the number of patents listed
				by the reference product sponsor under clause (i)(II) may not exceed the number
				of patents listed by the subsection (k) applicant under clause (i)(I).
										(II)ExceptionIf
				a subsection (k) applicant does not list any patent under clause (i)(I), the
				reference product sponsor may list 1 patent under clause (i)(II).
										(6)Immediate patent
				infringement action
								(A)Action if agreement on
				patent listIf the subsection (k) applicant and the reference
				product sponsor agree on patents as described in paragraph (4), not later than
				30 days after such agreement, the reference product sponsor shall bring an
				action for patent infringement with respect to each such patent.
								(B)Action if no agreement
				on patent listIf the provisions of paragraph (5) apply to the
				parties as described in paragraph (4)(B), not later than 30 days after the
				exchange of lists under paragraph (5)(B), the reference product sponsor shall
				bring an action for patent infringement with respect to each patent that is
				included on such lists.
								(C)Notification and
				publication of complaint
									(i)Notification to
				SecretaryNot later than 30 days after a complaint is served to a
				subsection (k) applicant in an action for patent infringement described under
				this paragraph, the subsection (k) applicant shall provide the Secretary with
				notice and a copy of such complaint.
									(ii)Publication by
				SecretaryThe Secretary shall publish in the Federal Register
				notice of a complaint received under clause (i).
									(7)Newly issued or
				licensed patentsIn the case of a patent that—
								(A)is issued to, or
				exclusively licensed by, the reference product sponsor after the date that the
				reference product sponsor provided the list to the subsection (k) applicant
				under paragraph (3)(A); and
								(B)the reference product
				sponsor reasonably believes that, due to the issuance of such patent, a claim
				of patent infringement could reasonably be asserted by the reference product
				sponsor if a person not licensed by the reference product sponsor engaged in
				the making, using, offering to sell, selling, or importing into the United
				States of the biological product that is the subject of the subsection (k)
				application,
								not
				later than 30 days after such issuance or licensing, the reference product
				sponsor shall provide to the subsection (k) applicant a supplement to the list
				provided by the reference product sponsor under paragraph (3)(A) that includes
				such patent, not later than 30 days after such supplement is provided, the
				subsection (k) applicant shall provide a statement to the reference product
				sponsor in accordance with paragraph (3)(B), and such patent shall be subject
				to paragraph (8).(8)Notice of commercial
				marketing and preliminary injunction
								(A)Notice of commercial
				marketingThe subsection (k) applicant shall provide notice to
				the reference product sponsor not later than 180 days before the date of the
				first commercial marketing of the biological product licensed under subsection
				(k).
								(B)Preliminary
				injunctionAfter receiving the notice under subparagraph (A) and
				before such date of the first commercial marketing of such biological product,
				the reference product sponsor may seek a preliminary injunction prohibiting the
				subsection (k) applicant from engaging in the commercial manufacture or sale of
				such biological product until the court decides the issue of patent validity,
				enforcement, and infringement with respect to any patent that is—
									(i)included in the list
				provided by the reference product sponsor under paragraph (3)(A) or in the list
				provided by the subsection (k) applicant under paragraph (3)(B); and
									(ii)not included, as
				applicable, on—
										(I)the list of patents
				described in paragraph (4); or
										(II)the lists of patents
				described in paragraph (5)(B).
										(C)Reasonable
				cooperationIf the reference product sponsor has sought a
				preliminary injunction under subparagraph (B), the reference product sponsor
				and the subsection (k) applicant shall reasonably cooperate to expedite such
				further discovery as is needed in connection with the preliminary injunction
				motion.
								(9)Limitation on
				declaratory judgment action
								(A)Subsection
				(k) application providedIf a
				subsection (k) applicant provides the application and information required
				under paragraph (2)(A), neither the reference product sponsor nor the
				subsection (k) applicant may, prior to the date notice is received under
				paragraph (8)(A), bring any action under section 2201 of title 28, United
				States Code, for a declaration of infringement, validity, or enforceability of
				any patent that is described in clauses (i) and (ii) of paragraph
				(8)(B).
								(B)Subsequent failure to
				act by subsection (k)
				applicantIf a subsection (k) applicant fails to complete an
				action required of the subsection (k) applicant under paragraph (3)(B)(ii),
				paragraph (5), paragraph (6)(C)(i), paragraph (7), or paragraph (8)(A), the
				reference product sponsor, but not the subsection (k) applicant, may bring an
				action under section 2201 of title 28, United States Code, for a declaration of
				infringement, validity, or enforceability of any patent included in the list
				described in paragraph (3)(A), including as provided under paragraph
				(7).
								(C)Subsection
				(k) application not providedIf
				a subsection (k) applicant fails to provide the application and information
				required under paragraph (2)(A), the reference product sponsor, but not the
				subsection (k) applicant, may bring an action under section 2201 of title 28,
				United States Code, for a declaration of infringement, validity, or
				enforceability of any patent that claims the biological product or a use of the
				biological
				product.
								.
				(b)DefinitionsSection
			 351(i) of the Public Health Service Act (42 U.S.C. 262(i)) is amended—
				(1)by striking In this section, the
			 term biological product means and inserting the
			 following:
					
						In this
			 section:(1)The term biological product
				means
						;
				(2)in paragraph (1), as so
			 designated, by inserting protein (except any chemically synthesized
			 polypeptide), after allergenic product,; and
				(3)by adding at the end the following:
					
						(2)The term biosimilar or
				biosimilarity, in reference to a biological product that is the
				subject of an application under subsection (k), means—
							(A)that the biological
				product is highly similar to the reference product notwithstanding minor
				differences in clinically inactive components; and
							(B)there are no clinically
				meaningful differences between the biological product and the reference product
				in terms of the safety, purity, and potency of the product.
							(3)The term
				interchangeable or interchangeability, in reference
				to a biological product that is shown to meet the standards described in
				subsection (k)(4), means that the biological product may be substituted for the
				reference product without the intervention of the health care provider who
				prescribed the reference product.
						(4)The term reference product
				means the single biological product licensed under subsection (a) against which
				a biological product is evaluated in an application submitted under subsection
				(k).
						.
				(c)Conforming amendments
			 relating to patents
				(1)PatentsSection
			 271(e) of title 35, United States Code, is amended—
					(A)in paragraph (2)—
						(i)in subparagraph (A), by
			 striking or at the end;
						(ii)in subparagraph (B), by
			 adding or at the end; and
						(iii)by inserting after
			 subparagraph (B) the following:
							
								(C)(i)with respect to a
				patent that is identified in the list of patents described in section 351(l)(3)
				of the Public Health Service Act (including as provided under section 351(l)(7)
				of such Act), an application seeking approval of a biological product,
				or
									(ii)if the applicant for the
				application fails to provide the application and information required under
				section 351(l)(2)(A) of such Act, an application seeking approval of a
				biological product for a patent that could be identified pursuant to section
				351(l)(3)(A)(i) of such Act,
									;
				and
						(iv)in the matter following
			 subparagraph (C) (as added by clause (iii)), by striking or veterinary
			 biological product and inserting , veterinary biological
			 product, or biological product;
						(B)in paragraph (4)—
						(i)in subparagraph (B),
			 by—
							(I)striking or
			 veterinary biological product and inserting , veterinary
			 biological product, or biological product; and
							(II)striking
			 and at the end;
							(ii)in subparagraph (C),
			 by—
							(I)striking or
			 veterinary biological product and inserting , veterinary
			 biological product, or biological product; and
							(II)striking the period and
			 inserting , and;
							(iii)by inserting after
			 subparagraph (C) the following:
							
								(D)the court shall order a
				permanent injunction prohibiting any infringement of the patent by the
				biological product involved in the infringement until a date which is not
				earlier than the date of the expiration of the patent that has been infringed
				under paragraph (2)(C), provided the patent is the subject of a final court
				decision, as defined in section 351(k)(6) of the Public Health Service Act, in
				an action for infringement of the patent under section 351(l)(6) of such Act,
				and the biological product has not yet been approved because of section
				351(k)(7) of such Act.
								;
				and
						(iv)in the matter following
			 subparagraph (D) (as added by clause (iii)), by striking and (C)
			 and inserting (C), and (D); and
						(C)by adding at the end the
			 following:
						
							(6)(A)Subparagraph (B)
				applies, in lieu of paragraph (4), in the case of a patent—
									(i)that is identified, as
				applicable, in the list of patents described in section 351(l)(4) of the Public
				Health Service Act or the lists of patents described in section 351(l)(5)(B) of
				such Act with respect to a biological product; and
									(ii)for which an action for
				infringement of the patent with respect to the biological product—
										(I)was brought after the
				expiration of the 30-day period described in subparagraph (A) or (B), as
				applicable, of section 351(l)(6) of such Act; or
										(II)was brought before the
				expiration of the 30-day period described in subclause (I), but which was
				dismissed without prejudice or was not prosecuted to judgment in good
				faith.
										(B)In an action for
				infringement of a patent described in subparagraph (A), the sole and exclusive
				remedy that may be granted by a court, upon a finding that the making, using,
				offering to sell, selling, or importation into the United States of the
				biological product that is the subject of the action infringed the patent,
				shall be a reasonable royalty.
								(C)The owner of a patent
				that should have been included in the list described in section 351(l)(3)(A) of
				the Public Health Service Act, including as provided under section 351(l)(7) of
				such Act for a biological product, but was not timely included in such list,
				may not bring an action under this section for infringement of the patent with
				respect to the biological
				product.
								.
					(2)Conforming amendment
			 under title 28Section 2201(b)
			 of title 28, United States Code, is amended by inserting before the period the
			 following: , or section 351 of the Public Health Service
			 Act.
				(d)Conforming amendments
			 under the Federal Food, Drug, and Cosmetic Act
				(1)Content and review of
			 applicationsSection 505(b)(5)(B) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(b)(5)(B)) is amended by inserting before the period
			 at the end of the first sentence the following: or, with respect to an
			 applicant for approval of a biological product under section 351(k) of the
			 Public Health Service Act, any necessary clinical study or
			 studies.
				(2)New active
			 ingredientSection 505B of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355c) is amended by adding at the end the following:
					
						(i)New active
				ingredient
							(1)Non-interchangeable
				biosimilar biological productA biological product that is
				biosimilar to a reference product under section 351 of the Public Health
				Service Act, and that the Secretary has not determined to meet the standards
				described in subsection (k)(4) of such section for interchangeability with the
				reference product, shall be considered to have a new active ingredient under
				this section.
							(2)Interchangeable
				biosimilar biological productA biological product that is
				interchangeable with a reference product under section 351 of the Public Health
				Service Act shall not be considered to have a new active ingredient under this
				section.
							.
				(e)Products previously
			 approved under Section 505
				(1)Requirement to follow
			 section 351Except as provided
			 in paragraph (2), an application for a biological product shall be submitted
			 under section 351 of the Public Health Service Act (42 U.S.C. 262) (as amended
			 by this Act).
				(2)ExceptionAn
			 application for a biological product may be submitted under section 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) if—
					(A)such biological product
			 is in a product class for which a biological product in such product class is
			 the subject of an application approved under such section 505 not later than
			 the date of enactment of this Act; and
					(B)such application—
						(i)has been submitted to the
			 Secretary of Health and Human Services (referred to in this Act as the
			 Secretary) before the date of enactment of this Act; or
						(ii)is submitted to the
			 Secretary not later than the date that is 10 years after the date of enactment
			 of this Act.
						(3)LimitationNotwithstanding
			 paragraph (2), an application for a biological product may not be submitted
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355)
			 if there is another biological product approved under subsection (a) of section
			 351 of the Public Health Service Act that could be a reference product with
			 respect to such application (within the meaning of such section 351) if such
			 application were submitted under subsection (k) of such section 351.
				(4)Deemed approved under
			 section 351An approved
			 application for a biological product under section 505 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355) shall be deemed to be a license for the
			 biological product under such section 351 on the date that is 10 years after
			 the date of enactment of this Act.
				(5)DefinitionsFor
			 purposes of this subsection, the term biological product has the
			 meaning given such term under section 351 of the Public Health Service Act (42
			 U.S.C. 262) (as amended by this Act).
				(f)Follow-on biologics
			 user fees
				(1)Development of user
			 fees for biosimilar biological products
					(A)In
			 generalBeginning not later than October 1, 2010, the Secretary
			 shall develop recommendations to present to Congress with respect to the goals,
			 and plans for meeting the goals, for the process for the review of biosimilar
			 biological product applications submitted under section 351(k) of the Public
			 Health Service Act (as added by this Act) for the first 5 fiscal years after
			 fiscal year 2012. In developing such recommendations, the Secretary shall
			 consult with—
						(i)the Committee on Health,
			 Education, Labor, and Pensions of the Senate;
						(ii)the Committee on Energy
			 and Commerce of the House of Representatives;
						(iii)scientific and academic
			 experts;
						(iv)health care
			 professionals;
						(v)representatives of
			 patient and consumer advocacy groups; and
						(vi)the regulated
			 industry.
						(B)Public review of
			 recommendationsAfter negotiations with the regulated industry,
			 the Secretary shall—
						(i)present the
			 recommendations developed under subparagraph (A) to the Congressional
			 committees specified in such subparagraph;
						(ii)publish such
			 recommendations in the Federal Register;
						(iii)provide for a period of
			 30 days for the public to provide written comments on such
			 recommendations;
						(iv)hold a meeting at which
			 the public may present its views on such recommendations; and
						(v)after consideration of
			 such public views and comments, revise such recommendations as
			 necessary.
						(C)Transmittal of
			 recommendationsNot later than January 15, 2012, the Secretary
			 shall transmit to Congress the revised recommendations under subparagraph (B),
			 a summary of the views and comments received under such subparagraph, and any
			 changes made to the recommendations in response to such views and
			 comments.
					(2)Establishment of user
			 fee programIt is the sense of the Senate that, based on the
			 recommendations transmitted to Congress by the Secretary pursuant to paragraph
			 (1)(C), Congress should authorize a program, effective on October 1, 2012, for
			 the collection of user fees relating to the submission of biosimilar biological
			 product applications under section 351(k) of the Public Health Service Act (as
			 added by this Act).
				(3)Transitional provisions
			 for user fees for biosimilar biological products
					(A)Application of the
			 prescription drug user fee provisionsSection 735(1)(C) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379g(1)(C)) is amended by
			 striking section 351 and inserting subsection (a) or (k)
			 of section 351.
					(B)Evaluation of costs of
			 reviewing biosimilar biological product applicationsDuring the
			 period beginning on the date of enactment of this Act and ending on October 1,
			 2010, the Secretary shall collect and evaluate data regarding the costs of
			 reviewing applications for biological products submitted under section 351(k)
			 of the Public Health Service Act (as added by this Act) during such
			 period.
					(C)Audit
						(i)In
			 generalOn the date that is 2 years after first receiving a user
			 fee applicable to an application for a biological product under section 351(k)
			 of the Public Health Service Act (as added by this Act), and on a biennial
			 basis thereafter until October 1, 2013, the Secretary shall perform an audit of
			 the costs of reviewing such applications under such section 351(k). Such an
			 audit shall compare—
							(I)the costs of reviewing
			 such applications under such section 351(k) to the amount of the user fee
			 applicable to such applications; and
							(II)(aa)such ratio
			 determined under subclause (I); to
								(bb)the ratio of the costs
			 of reviewing applications for biological products under section 351(a) of such
			 Act (as amended by this Act) to the amount of the user fee applicable to such
			 applications under such section 351(a).
								(ii)Alteration of user
			 feeIf the audit performed under clause (i) indicates that the
			 ratios compared under subclause (II) of such clause differ by more than 5
			 percent, then the Secretary shall alter the user fee applicable to applications
			 submitted under such section 351(k) to more appropriately account for the costs
			 of reviewing such applications.
						(iii)Accounting
			 standardsThe Secretary shall perform an audit under clause (i)
			 in conformance with the accounting principles, standards, and requirements
			 prescribed by the Comptroller General of the United States under section 3511
			 of title 31, United State Code, to ensure the validity of any potential
			 variability.
						(4)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection such sums as may be necessary for each of fiscal years 2008
			 through 2012.
				(g)Allocation of savings;
			 special reserve fund
				(1)Determination of
			 savingsThe Secretary of the Treasury, in consultation with the
			 Secretary, shall for each fiscal year determine the amount of the savings to
			 the Federal Government as a result of the enactment of this Act and shall
			 transfer such amount to the Fund established under paragraph (2) pursuant to a
			 relevant appropriations Act.
				(2)Special reserve
			 fund
					(A)In
			 generalThere is established in the Treasury of the United States
			 a fund to be designated as the Biological Product Savings Fund
			 to be made available to the Secretary without fiscal year limitation.
					(B)Use of
			 FundThe amounts made available to the Secretary through the Fund
			 under subparagraph (A) shall be expended on activities authorized under the
			 Public Health Service Act.
					(3)Authorization of
			 appropriationsThere is authorized to be appropriated for each
			 fiscal year to the Fund established under paragraph (2), the amount of the
			 savings determined for such fiscal year under paragraph (1).
				(h)Government
			 accountability office study
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall study and report
			 to Congress regarding—
					(A)the extent to which
			 pediatric studies of biological products are being required under the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); and
					(B)any pediatric needs not
			 being met under existing authority.
					(2)Content of
			 studyThe study under paragraph (1) shall review and
			 assess—
					(A)the extent to which
			 pediatric studies of biological products are required under subsections (a) and
			 (b) of section 505B of the Federal Food, Drug and Cosmetic Act (21 U.S.C.
			 355c);
					(B)the extent to which
			 pediatric studies of biological products are required as part of risk
			 evaluation and mitigation strategies under such Act;
					(C)the number, importance,
			 and prioritization of any biological products that are not being tested for
			 pediatric use; and
					(D)recommendations for
			 ensuring pediatric testing of products identified in subparagraph (C),
			 including the consideration of any incentives, such as those provided under the
			 Best Pharmaceuticals for Children Act.
					(i)Orphan
			 productsIf a reference product, as defined in section 351 of the
			 Public Health Service Act (42 U.S.C. 262) (as amended by this Act) has been
			 designated under section 526 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 360bb) for a rare disease or condition, a biological product seeking
			 approval for such disease or condition under subsection (k) of such section 351
			 as biosimilar to, or interchangeable with, such reference product may be
			 licensed by the Secretary only after the expiration for such reference product
			 of the later of—
				(1)the 7-year period
			 described in section 527(a) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 360cc(a)); and
				(2)the 12-year period
			 described in subsection (k)(7) of such section 351.
				
	
		November 19, 2008
		Reported with an amendment
	
